ACCEPTED
                                                                                03-15-00340-CV
                                                                                        6539616
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          8/18/2015 11:30:47 AM
                                 03           CV
                                                                              JEFFREY D. KYLE
                                                                                         CLERK
                     CAUSE NO. 01-15-00340-CR

                    IN THE COURT OF APPEALS            FILED IN
                                                3rd COURT OF APPEALS
                            FOR THE                  AUSTIN, TEXAS
                THIRD JUDICIAL DISTRICT OF TEXAS8/18/2015 11:30:47 AM
                         AUSTIN, TEXAS              JEFFREY D. KYLE
                                                             Clerk
______________________________________________________________________

             CHRISTOPHER JAROSZEWICZ, APPELLANT

                                 VS.

        TEXAS DEPARTMENT OF PUBLIC SAFETY, APPELLEE
______________________________________________________________________

     ON APPEAL FROM THE COUNTY COURT AT LAW NO. TWO
                  TRAVIS COUNTY, TEXAS
              TRIAL COURT NO. C-1-CV-15-001468
______________________________________________________________________

  APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
_________________________________________________________________

                                       KEVIN FINE
                                       State Bar No. 00790682
                                       P.O. Box 312
                                       Boerne, Texas 78006
                                       512-593-1383/Hill Country (ofc)
                                       713-299-1923/Houston (cell)
                                       888-803-8721
                                       kfine@kevinfinelaw.com

                                       ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      COMES NOW, Christopher Jaroszcewicz, Appellant in the above-styled and

numbered cause and, pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), files this

Motion to Extend Time to File Appellant's Brief, and with respect thereto, would

show the Court the following:

      Appellant's Brief is currently due on August 17, 2015.

      Counsel for Appellant requests a 30 day extension of time to file Appellant’s

Brief making the brief due on September 16, 2015.           This is Appellant’s first

request for extension of time to file the opening brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension.

      Counsel was not provided a copy of the Clerk’s Record and was only

recently provided a copy of the Reporter’s record in this case. Counsel for

Appellant seeks this extension of time to be able to properly and thoroughly

prepare Appellant’s Brief. This request is not sought for delay, but so that justice

may be done.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays the Court

grant this motion.


                                           1
                                            RESPECTFULLY SUBMITTED,

                                            __/s/ Kevin Fine_______________
                                            KEVIN FINE
                                            State Bar No. 00790682
                                            P.O. Box 312
                                            Boerne, Texas 78006
                                            512-593-1383/Hill Country (ofc)
                                            713-299-1923/Houston (cell)
                                            888-803-8721
                                            kfine@kevinfinelaw.com

                                            ATTORNEY FOR APPELLANT

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above motion was
provided to the Travis County Attorney’s Office via efiling on this the 18th day of
August, 2015.
                                          ___/s/ Kevin Fine_____________
                                          KEVIN FINE

                       CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with counsel for Appellee, Mr. Kevin
Givens, and he has no opposition to Appellant’s motion.
     SIGNED this the 18th day of August, 2015.

                                            ___/s/ Kevin Fine______________
                                            KEVIN FINE




                                        2